Exhibit 10.2

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 24,
2018, is made and entered into by and among Gordon Pointe Acquisition Corp., a
Delaware corporation (the “Company”), Gordon Pointe Management, LLC, a Florida
limited liability company (the “Sponsor”), and the undersigned parties listed
under Holder on the signature page hereto (each such party, together with the
Sponsor and any person or entity who hereafter becomes a party to this Agreement
pursuant to Section 5.2 of this Agreement, a “Holder” and collectively the
“Holders”).

 

RECITALS

 

WHEREAS, the Company and the Sponsor have entered into that certain Securities
Purchase Agreement (the “Founder Shares Purchase Agreement”), dated as of April
12, 2017, pursuant to which the Sponsor purchased an aggregate of 3,593,750
shares (the “Founder Shares”) of the Company’s Class F common stock, par value
$0.0001 per share (the “Class F Common Stock”), and the Sponsor subsequently
transferred an aggregate of 400,000 Founder Shares to the other Holders;

 

WHEREAS, the Founder Shares are convertible into shares of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), on the terms and
conditions provided in the Company’s amended and restated certificate of
incorporation;

 

WHEREAS, on January 26, 2018, the Company and the Sponsor entered into that
certain Sponsor Warrants Purchase Agreement (the “Private Placement Warrants
Purchase Agreement”), pursuant to which the Sponsor agreed to purchase 4,900,000
warrants (or up to 5,462,500 warrants if the over-allotment option in connection
with the Company’s initial public offering is exercised in full) (the “Private
Placement Warrants”), in a private placement transaction occurring
simultaneously with the closing of the Company’s initial public offering; and

 

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

 



 1 

 

 

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1 Definitions. The terms defined in this Article I shall, for all purposes of
this Agreement, have the respective meanings set forth below:

 

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

 

“Agreement” shall have the meaning given in the Preamble.

 

“Board” shall mean the Board of Directors of the Company.

 

“Business Combination” shall mean any merger, capital stock exchange, asset
acquisition, stock purchase, reorganization or other similar business
combination with one or more businesses, involving the Company.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall have the meaning given in the Recitals hereto.

 

“Company” shall have the meaning given in the Preamble.

 

“Demand Registration” shall have the meaning given in subsection 2.1.1.

 

“Demanding Holder” shall have the meaning given in subsection 2.1.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

 

“Form S-1” shall have the meaning given in subsection 2.1.1.

 

“Form S-3” shall have the meaning given in subsection 2.3.

 

“Founder Shares” shall have the meaning given in the Recitals hereto and shall
be deemed to include the shares of Common Stock issuable upon conversion
thereof.

 

“Founder Shares Lock-up Period” shall mean, with respect to the Founder Shares,
the period ending 180 days following completion of the Business Combination.

 



 2 

 

 

“Founder Shares Purchase Agreement” shall have the meaning given in the Recitals
hereto.

 

“Holders” shall have the meaning given in the Preamble.

 

“Insider Letter” shall mean that certain letter agreement, dated as of January
24, 2018, by and among the Company, the Sponsor and each of the Company’s
officers, directors and director nominees.

 

“Maximum Number of Securities” shall have the meaning given in subsection 2.1.4.

 

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus in the light of the circumstances under which they were made not
misleading.

 

“Permitted Transferees” shall mean a person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
prior to the expiration of the Founder Shares Lock-up Period or Private
Placement Lock-up Period, as the case may be, under the Insider Letter and any
other applicable agreement between such Holder and the Company, and to any
transferee thereafter.

 

“Piggyback Registration” shall have the meaning given in subsection 2.2.1.

 

“Private Placement Lock-up Period” shall mean, with respect to Private Placement
Warrants that are held by the initial purchasers of such Private Placement
Warrants or their Permitted Transferees, and any of the Common Stock issued or
issuable upon the exercise or conversion of the Private Placement Warrants and
that are held by the initial purchasers of the Private Placement Warrants or
their Permitted Transferees, the period ending 30 days after the completion of
the Company’s initial Business Combination.

 

“Private Placement Warrants” shall have the meaning given in the Recitals
hereto.

 

“Private Placement Warrants Purchase Agreement” shall have the meaning given in
the Recitals hereto.

 

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

 

“Prospectus Date” shall mean the date of the final prospectus filed with the
Commission and relating to the Company’s initial public offering.

 



 3 

 

 

“Registrable Security” shall mean (a) the shares of Common Stock issued or
issuable upon the conversion of any Founder Shares, (b) the Private Placement
Warrants (including any shares of the Common Stock issued or issuable upon the
exercise of any such Private Placement Warrants), (c) any outstanding share of
the Common Stock or any other equity security (including the shares of Common
Stock issued or issuable upon the exercise of any other equity security) of the
Company held by a Holder as of the date of this Agreement, (d) any equity
securities (including the shares of the Common Stock issued or issuable upon the
exercise of any such equity security) of the Company issuable upon conversion of
any working capital loans in an amount up to $1,500,000 made to the Company by a
Holder, and (e) any other equity security of the Company issued or issuable with
respect to any such share of the Common Stock by way of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or reorganization; provided, however, that, as to any
particular Registrable Security, such securities shall cease to be Registrable
Securities when: (A) a Registration Statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities may be sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
thereafter by the Commission) (but with no volume or other restrictions or
limitations); or (E) such securities have been sold to, or through, a broker,
dealer or underwriter in a public distribution or other public securities
transaction.

 

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

 

(A) all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

 

(B) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the Underwriters in connection
with blue sky qualifications of Registrable Securities);

 

(C) printing, messenger, telephone and delivery expenses;

 

(D) reasonable fees and disbursements of counsel for the Company;

 

(E) reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

 

(F) reasonable fees and expenses of one (1) legal counsel selected by the
majority-in-interest of the Demanding Holders initiating a Demand Registration
to be registered for offer and sale in the applicable Registration.

 



 4 

 

 

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

 

“Requesting Holder” shall have the meaning given in subsection 2.1.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Sponsor” shall have the meaning given in the Recitals hereto.

 

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

 

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

 

Article II
REGISTRATIONS

 

2.1 Demand Registration.

 

2.1.1 Request for Registration. Subject to the provisions of subsection 2.1.4
and Section 2.4 hereof, at any time and from time to time on or after the date
the Company consummates the Business Combination, the Holders of at least a
majority in interest of the then-outstanding number of Registrable Securities
(the “Demanding Holders”) may make a written demand for Registration of all or
part of their Registrable Securities, which written demand shall describe the
amount and type of securities to be included in such Registration and the
intended method(s) of distribution thereof (such written demand a “Demand
Registration”). The Company shall, within ten (10) days of the Company’s receipt
of the Demand Registration, notify, in writing, all other Holders of Registrable
Securities of such demand, and each Holder of Registrable Securities who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in a Registration pursuant to a Demand Registration (each such Holder
that includes all or a portion of such Holder’s Registrable Securities in such
Registration, a “Requesting Holder”) shall so notify the Company, in writing,
within five (5) days after the receipt by the Holder of the notice from the
Company. Upon receipt by the Company of any such written notification from a
Requesting Holder(s) to the Company, such Requesting Holder(s) shall be entitled
to have their Registrable Securities included in a Registration pursuant to a
Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not more than forty five (45) days immediately after the
Company’s receipt of the Demand Registration, the Registration of all
Registrable Securities requested by the Demanding Holders and Requesting Holders
pursuant to such Demand Registration. Under no circumstances shall the Company
be obligated to effect more than an aggregate of three (3) Registrations
pursuant to a Demand Registration under this subsection 2.1.1 with respect to
any or all Registrable Securities; provided, however, that a Registration shall
not be counted for such purposes unless a Form S-1 or any similar long-form
registration statement that may be available at such time (“Form S-1”) has
become effective and all of the Registrable Securities requested by the
Requesting Holders to be registered on behalf of the Requesting Holders in such
Form S-1 Registration have been sold, in accordance with Section 3.1 of this
Agreement.

 



 5 

 

 

2.1.2 Effective Registration. Notwithstanding the provisions of subsection 2.1.1
above or any other part of this Agreement, a Registration pursuant to a Demand
Registration shall not count as a Registration unless and until (i) the
Registration Statement filed with the Commission with respect to a Registration
pursuant to a Demand Registration has been declared effective by the Commission
and (ii) the Company has complied with all of its obligations under this
Agreement with respect thereto; provided, further, that if, after such
Registration Statement has been declared effective, an offering of Registrable
Securities in a Registration pursuant to a Demand Registration is subsequently
interfered with by any stop order or injunction of the Commission, federal or
state court or any other governmental agency the Registration Statement with
respect to such Registration shall be deemed not to have been declared
effective, unless and until, (i) such stop order or injunction is removed,
rescinded or otherwise terminated, and (ii) a majority-in-interest of the
Demanding Holders initiating such Demand Registration thereafter affirmatively
elect to continue with such Registration and accordingly notify the Company in
writing, but in no event later than five (5) days, of such election; provided,
further, that the Company shall not be obligated or required to file another
Registration Statement until the Registration Statement that has been previously
filed with respect to a Registration pursuant to a Demand Registration becomes
effective or is subsequently terminated.

 

2.1.3 Underwritten Offering. Subject to the provisions of subsection 2.1.4 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this subsection 2.1.3 shall enter into an underwriting agreement
in customary form with the Underwriter(s) selected for such Underwritten
Offering by the majority-in-interest of the Demanding Holders initiating the
Demand Registration.

 

2.1.4 Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Company desires to sell and the Common Stock, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) has requested be included
in such Underwritten Registration and the aggregate number of Registrable
Securities that the Demanding Holders and Requesting Holders have requested be
included in such Underwritten Registration (such proportion is referred to
herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number of
Securities; (ii) second, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clause (i), the Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; and (iii) third, to the extent that
the Maximum Number of Securities has not been reached under the foregoing
clauses (i) and (ii), the Common Stock or other equity securities of other
persons or entities that the Company is obligated to register in a Registration
pursuant to separate written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Securities.

 



 6 

 

 

2.1.5 Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under subsection 2.1.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this subsection 2.1.5.

 

2.2 Piggyback Registration.

 

2.2.1 Piggyback Rights. If, at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into equity securities, for its own account or for the account of
stockholders of the Company (or by the Company and by the stockholders of the
Company including, without limitation, pursuant to Section 2.1 hereof), other
than a Registration Statement (i) filed in connection with any employee stock
option or other benefit plan, (ii) for an exchange offer or offering of
securities solely to the Company’s existing stockholders, (iii) for an offering
of debt that is convertible into equity securities of the Company or (iv) for a
dividend reinvestment plan, then the Company shall give written notice of such
proposed filing to all of the Holders of Registrable Securities as soon as
practicable but not less than ten (10) days before the anticipated filing date
of such Registration Statement, which notice shall (A) describe the amount and
type of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) days after
receipt of such written notice (such Registration a “Piggyback Registration”).
The Company shall, in good faith, cause such Registrable Securities to be
included in such Piggyback Registration and shall use its best efforts to cause
the managing Underwriter or Underwriters of a proposed Underwritten Offering to
permit the Registrable Securities requested by the Holders pursuant to this
subsection 2.2.1 to be included in a Piggyback Registration on the same terms
and conditions as any similar securities of the Company included in such
Registration and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method(s) of distribution thereof.
All such Holders proposing to distribute their Registrable Securities through an
Underwritten Offering under this subsection 2.2.1 shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the Company.

 



 7 

 

 

2.2.2 Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggyback Registration in writing that the
dollar amount or number of the Common Stock that the Company desires to sell,
taken together with (i) the Common Stock, if any, as to which Registration has
been demanded pursuant to separate written contractual arrangements with persons
or entities other than the Holders of Registrable Securities hereunder (ii) the
Registrable Securities as to which registration has been requested pursuant
Section 2.2 hereof, and (iii) the Common Stock, if any, as to which Registration
has been requested pursuant to separate written contractual piggy-back
registration rights of other stockholders of the Company, exceeds the Maximum
Number of Securities, then:

 

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, the Common Stock or other
equity securities that the Company desires to sell, which can be sold without
exceeding the Maximum Number of Securities; (B) second, to the extent that the
Maximum Number of Securities has not been reached under the foregoing clause
(A), the Registrable Securities of Holders exercising their rights to register
their Registrable Securities pursuant to subsection 2.2.1 hereof, Pro Rata,
which can be sold without exceeding the Maximum Number of Securities; and (C)
third, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clauses (A) and (B), the Common Stock, if any, as to which
Registration has been requested pursuant to written contractual piggy-back
registration rights of other stockholders of the Company, which can be sold
without exceeding the Maximum Number of Securities;

 

(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, the Common Stock or other equity securities, if
any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to subsection 2.2.1, pro rata based on the number of Registrable
Securities that each Holder has requested be included in such Underwritten
Registration and the aggregate number of Registrable Securities that the Holders
have requested to be included in such Underwritten Registration, which can be
sold without exceeding the Maximum Number of Securities; (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), the Common Stock or other equity securities that
the Company desires to sell, which can be sold without exceeding the Maximum
Number of Securities; and (D) fourth, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (A), (B) and (C),
the Common Stock or other equity securities for the account of other persons or
entities that the Company is obligated to register pursuant to separate written
contractual arrangements with such persons or entities, which can be sold
without exceeding the Maximum Number of Securities.

 



 8 

 

 

2.2.3 Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this subsection 2.2.3.

 

2.2.4 Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.2 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.1
hereof.

 

2.3 Registrations on Form S-3. The Holders of Registrable Securities may at any
time, and from time to time, request in writing that the Company, pursuant to
Rule 415 under the Securities Act (or any successor rule promulgated thereafter
by the Commission), register the resale of any or all of their Registrable
Securities on Form S-3 or any similar short form registration statement that may
be available at such time (“Form S-3”); provided, however, that the Company
shall not be obligated to effect such request through an Underwritten Offering.
Within five (5) days of the Company’s receipt of a written request from a Holder
or Holders of Registrable Securities for a Registration on Form S-3, the Company
shall promptly give written notice of the proposed Registration on Form S-3 to
all other Holders of Registrable Securities, and each Holder of Registrable
Securities who thereafter wishes to include all or a portion of such Holder’s
Registrable Securities in such Registration on Form S-3 shall so notify the
Company, in writing, within ten (10) days after the receipt by the Holder of the
notice from the Company. As soon as practicable thereafter, but not more than
twelve (12) days after the Company’s initial receipt of such written request for
a Registration on Form S-3, the Company shall register all or such portion of
such Holder’s Registrable Securities as are specified in such written request,
together with all or such portion of Registrable Securities of any other Holder
or Holders joining in such request as are specified in the written notification
given by such Holder or Holders; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to Section 2.3 hereof if
(i) a Form S-3 is not available for such offering; or (ii) the Holders of
Registrable Securities, together with the Holders of any other equity securities
of the Company entitled to inclusion in such Registration, propose to sell the
Registrable Securities and such other equity securities (if any) at any
aggregate price to the public of less than $10,000,000.

 



 9 

 

 

2.4 Restrictions on Registration Rights. If (A) during the period starting with
the date sixty (60) days prior to the Company’s good faith estimate of the date
of the filing of, and ending on a date one hundred and twenty (120) days after
the effective date of, a Company initiated Registration and provided that the
Company has delivered written notice to the Holders prior to receipt of a Demand
Registration pursuant to subsection 2.1.1 and it continues to actively employ,
in good faith, all reasonable efforts to cause the applicable Registration
Statement to become effective; (B) the Holders have requested an Underwritten
Registration and the Company and the Holders are unable to obtain the commitment
of underwriters to firmly underwrite the offer; or (C) in the good faith
judgment of the Board such Registration would be seriously detrimental to the
Company and the Board concludes as a result that it is essential to defer the
filing of such Registration Statement at such time, then in each case the
Company shall furnish to such Holders a certificate signed by the Chairman of
the Board stating that in the good faith judgment of the Board it would be
seriously detrimental to the Company for such Registration Statement to be filed
in the near future and that it is therefore essential to defer the filing of
such Registration Statement. In such event, the Company shall have the right to
defer such filing for a period of not more than thirty (30) days; provided,
however, that the Company shall not defer its obligation in this manner more
than once in any 12-month period. Notwithstanding anything to the contrary
contained in this Agreement, no Registration shall be effected or permitted and
no Registration Statement shall become effective, with respect to any
Registrable Securities held by any Holder, until after the expiration of the
Founder Shares Lock-Up Period or the Private Placement Lock-Up Period, as the
case may be.

 

Article III
COMPANY PROCEDURES

 

3.1 General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

 

3.1.1 prepare and file with the Commission as soon as practicable a Registration
Statement with respect to such Registrable Securities and use its reasonable
best efforts to cause such Registration Statement to become effective and remain
effective until all Registrable Securities covered by such Registration
Statement have been sold;

 

3.1.2 prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

 

3.1.3 prior to filing a Registration Statement or prospectus, or any amendment
or supplement thereto, furnish without charge to the Underwriters, if any, and
the Holders of Registrable Securities included in such Registration, and such
Holders’ legal counsel, copies of such Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the Prospectus included in such Registration Statement (including each
preliminary Prospectus), and such other documents as the Underwriters and the
Holders of Registrable Securities included in such Registration or the legal
counsel for any such Holders may request in order to facilitate the disposition
of the Registrable Securities owned by such Holders;

 



 10 

 

 

3.1.4 prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

 

3.1.5 cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

 

3.1.6 provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

 

3.1.7 advise each seller of such Registrable Securities, promptly after it shall
receive notice or obtain knowledge thereof, of the issuance of any stop order by
the Commission suspending the effectiveness of such Registration Statement or
the initiation or threatening of any proceeding for such purpose and promptly
use its reasonable best efforts to prevent the issuance of any stop order or to
obtain its withdrawal if such stop order should be issued;

 

3.1.8 at least five (5) days prior to the filing of any Registration Statement
or Prospectus or any amendment or supplement to such Registration Statement or
Prospectus or any document that is to be incorporated by reference into such
Registration Statement or Prospectus, furnish a copy thereof to each seller of
such Registrable Securities or its counsel;

 

3.1.9 notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

3.1.10 permit a representative of the Holders, the Underwriters, if any, and any
attorney or accountant retained by such Holders or Underwriter to participate,
at each such person’s own expense, in the preparation of the Registration
Statement, and cause the Company’s officers, directors and employees to supply
all information reasonably requested by any such representative, Underwriter,
attorney or accountant in connection with the Registration; provided, however,
that such representatives or Underwriters enter into a confidentiality
agreement, in form and substance reasonably satisfactory to the Company, prior
to the release or disclosure of any such information;

 



 11 

 

 

3.1.11 obtain a “cold comfort” letter from the Company’s independent registered
public accountants in the event of an Underwritten Registration, in customary
form and covering such matters of the type customarily covered by “cold comfort”
letters as the managing Underwriter may reasonably request, and reasonably
satisfactory to a majority-in-interest of the participating Holders;

 

3.1.12 on the date the Registrable Securities are delivered for sale pursuant to
such Registration, obtain an opinion, dated such date, of counsel representing
the Company for the purposes of such Registration, addressed to the Holders, the
placement agent or sales agent, if any, and the Underwriters, if any, covering
such legal matters with respect to the Registration in respect of which such
opinion is being given as the Holders, placement agent, sales agent, or
Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

 

3.1.13 in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

 

3.1.14 make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve (12)
months beginning with the first day of the Company’s first full calendar quarter
after the effective date of the Registration Statement which satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder (or
any successor rule promulgated thereafter by the Commission);

 

3.1.15 if the Registration involves the Registration of Registrable Securities
involving gross proceeds in excess of $50,000,000, use its reasonable efforts to
make available senior executives of the Company to participate in customary
“road show” presentations that may be reasonably requested by the Underwriter in
any Underwritten Offering; and

 

3.1.16 otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration.

 

3.2 Registration Expenses. The Registration Expenses of all Registrations shall
be borne by the Company. It is acknowledged by the Holders that the Holders
shall bear all incremental selling expenses relating to the sale of Registrable
Securities, such as Underwriters’ commissions and discounts, brokerage fees,
Underwriter marketing costs and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

 

3.3 Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

 



 12 

 

 

3.4 Suspension of Sales; Adverse Disclosure. Upon receipt of written notice from
the Company that a Registration Statement or Prospectus contains a Misstatement,
each of the Holders shall forthwith discontinue disposition of Registrable
Securities until it has received copies of a supplemented or amended Prospectus
correcting the Misstatement (it being understood that the Company hereby
covenants to prepare and file such supplement or amendment as soon as
practicable after the time of such notice), or until it is advised in writing by
the Company that the use of the Prospectus may be resumed. If the filing,
initial effectiveness or continued use of a Registration Statement in respect of
any Registration at any time would require the Company to make an Adverse
Disclosure or would require the inclusion in such Registration Statement of
financial statements that are unavailable to the Company for reasons beyond the
Company’s control, the Company may, upon giving prompt written notice of such
action to the Holders, delay the filing or initial effectiveness of, or suspend
use of, such Registration Statement for the shortest period of time, but in no
event more than thirty (30) days, determined in good faith by the Company to be
necessary for such purpose. In the event the Company exercises its rights under
the preceding sentence, the Holders agree to suspend, immediately upon their
receipt of the notice referred to above, their use of the Prospectus relating to
any Registration in connection with any sale or offer to sell Registrable
Securities. The Company shall immediately notify the Holders of the expiration
of any period during which it exercised its rights under this Section 3.4.

 

3.5 Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell shares of the
Common Stock held by such Holder without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 promulgated under
the Securities Act (or any successor rule promulgated thereafter by the
Commission), including providing any legal opinions. Upon the request of any
Holder, the Company shall deliver to such Holder a written certification of a
duly authorized officer as to whether it has complied with such requirements.

 

Article IV
INDEMNIFICATION AND CONTRIBUTION

 

4.1 Indemnification.

 

4.1.1 The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

 



 13 

 

 

4.1.2 In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

 

4.1.3 Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim shall not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

 



 14 

 

 

4.1.4 The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

 

4.1.5 If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this subsection 4.1.5 shall be limited to the
amount of the net proceeds received by such Holder in such offering giving rise
to such liability. The amount paid or payable by a party as a result of the
losses or other liabilities referred to above shall be deemed to include,
subject to the limitations set forth in subsections 4.1.1, 4.1.2 and 4.1.3
above, any legal or other fees, charges or expenses reasonably incurred by such
party in connection with any investigation or proceeding. The parties hereto
agree that it would not be just and equitable if contribution pursuant to this
subsection 4.1.5 were determined by pro rata allocation or by any other method
of allocation, which does not take account of the equitable considerations
referred to in this subsection 4.1.5. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution pursuant to this subsection 4.1.5 from any
person who was not guilty of such fraudulent misrepresentation.

 

Article V
MISCELLANEOUS

 

5.1 Notices. Any notice or communication under this Agreement must be in writing
and given by (i) deposit in the United States mail, addressed to the party to be
notified, postage prepaid and registered or certified with return receipt
requested, (ii) delivery in person or by courier service providing evidence of
delivery, or (iii) transmission by hand delivery, electronic mail, telecopy,
telegram or facsimile. Each notice or communication that is mailed, delivered,
or transmitted in the manner described above shall be deemed sufficiently given,
served, sent, and received, in the case of mailed notices, on the third business
day following the date on which it is mailed and, in the case of notices
delivered by courier service, hand delivery, electronic mail, telecopy, telegram
or facsimile, at such time as it is delivered to the addressee (with the
delivery receipt or the affidavit of messenger) or at such time as delivery is
refused by the addressee upon presentation. Any notice or communication under
this Agreement must be addressed, if to the Company, to: Gordon Pointe
Acquisition Corp., 90 Beta Drive, Pittsburgh, PA 15238, Attention: James J.
Dolan or by facsimile at (412) 960-4687, and, if to any Holder, at such Holder’s
address or facsimile number as set forth in the Company’s books and records. Any
party may change its address for notice at any time and from time to time by
written notice to the other parties hereto, and such change of address shall
become effective thirty (30) days after delivery of such notice as provided in
this Section 5.1.

 



 15 

 

 

5.2 Assignment; No Third Party Beneficiaries.

 

5.2.1 This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

 

5.2.2 Prior to the expiration of the Founder Shares Lock-up Period or the
Private Placement Lock-up Period, as the case may be, no Holder may assign or
delegate such Holder’s rights, duties or obligations under this Agreement, in
whole or in part, except in connection with a transfer of Registrable Securities
by such Holder to a Permitted Transferee.

 

5.2.3 This Agreement and the provisions hereof shall be binding upon and shall
inure to the benefit of each of the parties and its successors and the permitted
assigns of the Holders, which shall include Permitted Transferees.

 

5.2.4 This Agreement shall not confer any rights or benefits on any persons that
are not parties hereto, other than as expressly set forth in this Agreement and
Section 5.2 hereof.

 

5.2.5 No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

 

5.3 Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

5.4 Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE
EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION.

 



 16 

 

 

5.5 Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in its capacity as a holder of the shares
of capital stock of the Company, in a manner that is materially different from
the other Holders (in such capacity) shall require the consent of the Holder so
affected. No course of dealing between any Holder or the Company and any other
party hereto or any failure or delay on the part of a Holder or the Company in
exercising any rights or remedies under this Agreement shall operate as a waiver
of any rights or remedies of any Holder or the Company. No single or partial
exercise of any rights or remedies under this Agreement by a party shall operate
as a waiver or preclude the exercise of any other rights or remedies hereunder
or thereunder by such party.

 

5.6 Other Registration Rights. The Company represents and warrants that no
person, other than a Holder of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company represents and warrants that this Agreement supersedes any
other registration rights agreement or agreement with similar terms and
conditions and in the event of a conflict between any such agreement or
agreements and this Agreement, the terms of this Agreement shall prevail.

 

5.7 Term. This Agreement shall terminate upon the earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in Section
4(a)(3) of the Securities Act and Rule 174 thereunder (or any successor rule
promulgated thereafter by the Commission)) or (B) the Holders of all Registrable
Securities are permitted to sell the Registrable Securities under Rule 144 (or
any similar provision) under the Securities Act without limitation on the amount
of securities sold or the manner of sale. The provisions of Section 3.5 and
Article IV shall survive any termination.

 

[SIGNATURE PAGES FOLLOW]

 



 17 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

  COMPANY:       GORDON POINTE ACQUISITION CORP.   a Delaware corporation      
By: /s/ James J. Dolan  



Name: James J. Dolan



    Title: Chief Executive Officer         HOLDERS:         GORDON POINTE
MANAGEMENT, LLC,  

a Florida limited liability company

 

  By: /s/ James J. Dolan    

Name: James J. Dolan, Manager

  

  By: /s/ Douglas L. Hein     Name: Douglas L. Hein         By: /s/ Robert B.
Cross     Name: Robert B. Cross         By: /s/ David Dennis     Name: David
Dennis         By: /s/ Joseph F. Mendel     Name: Joseph F. Mendel         By:
/s/ Neeraj Vohra     Name: Neeraj Vohra

  

[Signature Page to Registration Rights Agreement]

 

18

 

